CHATFIEUD, District Judge.
The relator seeks to be dismissed, on the claim that medical examination would disclose the necessity or advisability of discharging him for ill health. It appears that exam*1006ination by physicians satisfied the adjutant general of the state that the examination by the medical oJleers of the local board had not been sufficient, or that another should be held. He endeavored to reach the board, so as to have them hold he relator from being sent to Camp Upton. This effort was unsuccessful, and the relator was turned over to the military authorities.
The Governor is by section 2,7 of the Regulations given general supervision over all matters arising in the execution of the selective draft within his state. The adjutant general is by section 27 made the officer through whom the Gcv ernor exercises his functions. But by section 27 all matters of exemption and deferring of classification are left to the exclusive determination of the local and district boards. The President alone can review their determination.
Thus neither the Governor nor the adjutant general had the power to reverse the holdings of the local and district boards. If the information from the adjutant general did not reach the local board in time for it to act, then the only way in which the relator can be discharged for physical disability is to apply to the army authorities therefor. This court has no jurisdiction (even if the finding of the medical examiners of the local board was incorrect) to release the applicant, as the determination was within their power and jurisdiction, at the time'it was made.
The writ will be dismissed, and the relator remanded.